                     IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION (AKRON)

 In re:                                           CHAPTER 13 BANKRUPTCY

      JASON MICHAEL DOMONKAS,                     CASE NO.: 17-52862

          Debtor.                                 JUDGE: ALAN M. KOSCHIK

                                                  MOTION FOR HARDSHIP
                                                  DISCHARGE

          Now comes the Debtor, Jason Michael Domonkas, by and through counsel, and
 respectfully moves this Court for an order granting a discharge pursuant to U.S.C. §
 1328(b) for the reasons set forth below.


 I.       Background and Facts

          The debtor is a single man and father of two children, 11 and 17. At the time of
 the filing of this proceeding, the debtor had a live-in partner and listed deductions for
 child support payments for his children in the amount of approximately $375.40. (See

 Schedule I, listed as “Miscellaneous Deduction/Garnishment.”) However, that figure
 seriously undercounted his child support obligation at the time: the paystubs provided
 with his filing showed average monthly child support deductions of approximately
 $669.01. (See also Summit County Child Support Enforcement Agency printouts,
 attached hereto as Exhibits A-B.)
           His budget was tight even under the initial filing, with food expenses listed as

 $250, transportation at $130, entertainment at $7 per month, and no personal care
 expenses or medical/dental expenses. After considering the impact of the




17-52862-amk        Doc 30   FILED 04/12/19    ENTERED 04/12/19 13:07:45         Page 1 of 6
 miscalculation of child support on his budget, it is clear that Mr. Domonkas had
 essentially no excess funds with which to service this plan.

        Mr. Domonkas’ financial situation became even worse through no fault of his
 own. Under the initial filing, the contribution of his partner, termed “Roommate’s half
 of rent” on Schedule I filed herein, was $362.50 per month. During the pendency of the

 case, Mr. Domonkas and his partner split up, leaving Mr. Domonkas to meet very
 similar financial obligations of the household without his former partner’s
 contribution to expenses.

        The within proceedings were filed on November 13, 2017. The debtor’s plan was
 confirmed on March 7, 2018. Since the filing of this procedure, Mr. Domonkas has been
 making his Chapter 13 payments as ordered.


 II.    Applicable Law
        Section 1328(b) permits a “hardship discharge” for a debtor who has not

 completed all the payments under a Chapter 13 Plan at any point in time after

 confirmation of the plan, upon notice and hearing, after the debtor has met all
 requirements of subsection(b).
        Section 1328(b) provides that the Court may grant a discharge to a debtor who
 has not completed payments under the Chapter 13 plan if:
        (1)    the debtor’s failure to complete such payments is due to circumstances
               for which the debtor should not justly be held accountable.

        (2)    the value, as of the effective date of the plan, of property actually
               distributed under the plan on account of each allowed unsecured claim

               is not less than the amount that would have been paid on such claim
               if the estate of the debtor had been liquidated under Chapter 7 on
               such date; and
        (3)    modification of the plan under section 1329 of this title is not practicable.


                                             2



17-52862-amk    Doc 30    FILED 04/12/19         ENTERED 04/12/19 13:07:45       Page 2 of 6
        A “hardship discharge” may be sought when an intervening event giving rise to
 the debtor’s inability to complete performance under the Plan occurs. An additional

 financial strain which arises during the Chapter 13 process may or may not be sufficient
 to merit a “hardship discharge.” However, debtors need not prove a catastrophic event.
 A court should consider such factors as whether (1) the debtor presents substantial

 evidence of the ability and intent to perform at the time of the confirmation; (2)
 whether the debtor materially performed under the plan until the intervening event; (3)
 whether such event was reasonably foreseeable at the time of the confirmation; (4)

 whether such event is expected to continue; (5) whether the debtor had control over the
 event; and (6) whether the intervening event constitutes sufficient and proximate cause
 for the failure to make payments. In re Brandhill, 231 B.R. 836 (B.A.P. 1st Cir. 1999).


        A.     The Debtor’s failure to complete plan payment is due to circumstances
               for which he should not justly be held accountable.
        The debtor meets the requirement of Section 1328(b)(1). Due to the breakup of

 the Debtor’s relationship, a significant portion of income has been removed from the
 debtor’s household. As a result, this loss of income has placed a significant strain on
 the debtor’s budget. Debtor cannot formulate a budget that realistically provides for the
 necessities of life, including food, clothing, and shelter. It is submitted that debtor’s
 failure to complete plan payment is due to the failure of his relationship, for which he
 should not justly be held accountable.

        B.     The value, as of the effective date of the plan, of property actually
               distributed under the plan to each allowed unsecured claim is not less
               than the amount that would have been paid on such claim if the estate
               of the Debtor had been liquidated under Chapter 7 on such date.
        The Debtor meets the requirement of Section 1328(b)(2). It is submitted that
 there would be no assets from a liquidation under Chapter 7. There is no equity in his
 2016 Hyundai Voloster, which he will be surrendering in any case because the monthly


                                             3



17-52862-amk    Doc 30     FILED 04/12/19        ENTERED 04/12/19 13:07:45        Page 3 of 6
 payments are too high. He owns no other unexempt property and accordingly, his
 unsecured creditors would not have received anything more than they already did

 under this plan.


        C.     Modification of the plan under § 1329 of this title is not practicable.

        Finally, the debtor meets the requirement of Section 1328(b)(3). Due to the
 limited financial resources of the Debtor and budgetary demands, it is impossible to
 formulate a plan under which one could reasonably expect the Debtor to exist.

        Thus, the Debtor meets the requirements of Section 1328(b) and further satisfies
 the In re Bandhill guidelines. Consequently, he is requesting a “hardship discharge” and
 will be surrendering the 2016 Hyundai Voloster.


        WHEREFORE, the Debtor prays that his Motion be granted.

                                                  Respectfully submitted,

                                                  /s/ Rebecca J. Sremack
                                                  Rebecca J. Sremack #0092313
                                                  William M. Sremack #0006832
                                                  Sremack Law Firm LLC
                                                  2745 South Arlington Road
                                                  Akron, Ohio 44312
                                                  Phone: 330.644.0061
                                                  Fax: 330.644.7241
                                                  info@sremacklaw.com
                                                  Counsel for Debtor




                                            4



17-52862-amk    Doc 30    FILED 04/12/19        ENTERED 04/12/19 13:07:45      Page 4 of 6
                              CERTIFICATE OF SERVICE

 I hereby certify that on April 12, 2019, a copy of the foregoing Motion for Hardship
 Discharge was filed electronically via this Court’s ECF system and served upon all
 parties indicated on the electronic filing receipt, namely:

        Trustee Keith Rucinski                    U.S. Trustee

 It was also served this same date upon the creditors listed on the next page.


                                                  /s/ Rebecca J. Sremack
                                                  Rebecca J. Sremack #0092313
                                                  Counsel for Debtor




                                            5



17-52862-amk    Doc 30    FILED 04/12/19        ENTERED 04/12/19 13:07:45        Page 5 of 6
Label Matrix for local noticing                      455 John F. Seiberling Federal Building              Buckle
0647-5                                               US Courthouse                                        Comenity Bank
Case 17-52862-amk                                    2 South Main Street                                  Bankruptcy Department
Northern District of Ohio                            Akron, OH 44308-1848                                 P.O. Box 182125
Akron                                                                                                     Columbus, OH 43218-2125
Fri Apr 12 09:00:36 EDT 2019
Capital One                                          Capital One Bank (USA), N.A.                         Capital One, N.A.
P.O. Box 30285                                       PO Box 71083                                         c/o Becket and Lee LLP
Salt Lake City, UT 84130-0285                        Charlotte, NC 28272-1083                             PO Box 3001
                                                                                                          Malvern PA 19355-0701


Escallate, LLC                                       Goodyear Credit Plan                                 Hyundai Capital America DBA
5200 Stoneham Rd., Suite 200                         Processing Center                                    Hyundai Motor Finance
North Canton, OH 44720-1584                          P.O. Box 6403                                        PO Box 20809
                                                     Sioux Falls, SD 57117-6403                           Fountain Valley, CA 92728-0809


Hyundai Motor Finance                                Kohl’s                                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Attention: Bankruptcy Department                     P.O. Box 3043                                        PO BOX 41067
P.O. Box 20809                                       Milwaukee, WI 53201-3043                             NORFOLK VA 23541-1067
Fountain Valley, CA 92728-0809


Quantum3 Group LLC as agent for                      Summit County Fiscal Office                          Virginia Kilgore
MOMA Funding LLC                                     175 S. Main St., #400                                317 Keenan Ave.
PO Box 788                                           Akron, OH 44308-1308                                 Cuyahoga Falls, OH 44221-2225
Kirkland, WA 98083-0788


David A. Keith                                       Jason Michael Domonkas                               Keith Rucinski
 THE KEITH LAW OFFICE                                6690 Christan Rd.                                    Chapter 13 Trustee
1650 S. Arlington Street                             Clinton, OH 44216-9650                               One Cascade Plaza Suite 2020
Suite 3                                                                                                   Akron, OH 44308-1160
Akron, OH 44306-3891



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   End of Label Matrix
POB 12914                                            Mailable recipients      17
Norfolk VA 23541                                     Bypassed recipients       0
                                                     Total                    17




               17-52862-amk           Doc 30       FILED 04/12/19             ENTERED 04/12/19 13:07:45                Page 6 of 6
